DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 30-52 are pending upon entry of amendment filed on 7/27/20.

Applicant’s election of group I, claims 30-43 and 50-52 with traverse in the reply filed on 1/25/21 has been acknowledged.   

Applicant’s traversal is based on the inventions are clearly related as a single general inventive concept and there is no search burden to examine the claims together. 

It is not found persuasive because the prior art ‘386 publication discloses the compositions comprising nanoemulsion of cationic lipid, surfactant and solvent as previously discussed in the restriction requirement mailed on 11/25/20. As such Applicant’s inventions do not contribute a special technical feature over the ‘386 publication and unity of invention does not exist under PCT Rule 13.1 and 13.2.

The restriction requirement is still deemed proper and therefore made FINAL.

Accordingly, as the inventions in claims 44-49 do not relate to a single general inventive concept under PCT Rule 13.1, claims 44-49 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Further, Applicant’s request for rejoinder of method claims upon allowance of product claims are acknowledged.

Claims 30-43 and 50-52 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 7/27/20 has been acknowledged.

4.	The oaths filed on 1/14/19 has been acknowledged.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 30-33, 36-43 and 50 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pat. 8,232,320.

The ‘320 patent teaches nanoemulsion compositions comprising oil, organic solvent, Tween and cationic lipids (CPC) (see col. 21-22, table 1) in the presence of antigen (Examples 1-5).  The antigens include microbial pathogens (see claims 1-8).  The ‘320 patent further teaches that the compositions are injectable and sterilizable (col. 36, lines 10-15, 40-60).  Note quaternium salts are included (col. 29-31) and meets the limitations of cationic lipids.

Further, claims 36 using autoclaving is included in this rejection as the sterilization of medical device involves autoclaving.  Given that the prior art composition and the claimed composition are identical, claim 42 is included in this rejection as the prior art composition would inherently fail to produce a detectable Th1 response as the claimed composition.

Moreover, the ‘320 patent teaches uses of kits and syringes for packaging nanoemulsions (col. 42-43).  Therefore, the reference teachings anticipate the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 32-43 and 50-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 8,232,320 in view of Lincopan (Vaccine, 2007, vol. 27, p. 5760-5771). 

The teachings of the ‘320 patent have been discussed, supra.

The disclosure of the ‘320 patent differs from the instant claimed invention in that it does not teach the use of DODAC or DODAB as in claims 34-35 and 51-52 of the instant application. 

Lincopan et al. teaches the DODAB with various antigens and studies characterization and activity of DODAB.  The DODAB in mice improves immune response and showed delayed type hypersensitivity reaction with cytokine analysis.  In addition, the DODAB showed good colloid stability and potential for vaccine design with reduced concentration (abstract, discussion).  


One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the use of DODAB improves immune response while stabilizing delivery potential as drug vehicle.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

10.	No claims are allowable.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 8, 2021